Case 3:19-cr-20451-RHC-RSW ECF No. 40, PageID.1397 Filed 11/19/20 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.
                                                          Case No. 19-20451
 JAY SCHWARTZ,

                 Defendant.
 ________________________________/

       OPINION AND ORDER DENYING DEFENDANT’S MOTION TO COMPEL
                      PRODUCTION OF DISCOVERY

        Before the Court is Defendant Jay Schwartz’s motion to compel the discovery of

 a multitude of Title III wiretap information related specifically to an unrecorded call on

 January 22, 2016. (ECF No. 20.) Defendant contends that this call should have been

 recorded and preserved under the court-ordered procedures, but instead, it was

 “minimized” (i.e., ignored, or not captured) inappropriately. (Id.) Defendant argues that

 this call comprised exculpatory evidence. (Id.) And he predicts that the alleged improper

 minimization will support a motion to suppress. (Id.) Therefore, Defendant seeks an

 order to compel the government to produce all information related to this call. The

 motion has been fully briefed, and a hearing was held. E.D. Mich. L.R. 7.1(f)(2). The

 court will deny the motion.

                                      I. BACKGROUND

        This case involves an expansive public corruption conspiracy in Macomb County,

 Michigan. The Defendant in this case, Jay Schwartz, was indicted on July 2, 2019. (ECF

 No. 1.) Defendant is accused of being a knowing participant in a scheme by
Case 3:19-cr-20451-RHC-RSW ECF No. 40, PageID.1398 Filed 11/19/20 Page 2 of 10




 businessman Chuck Rizzo to bribe a public official regarding a Clinton Township waste

 hauling contract. (Id. at PageID.3.) As part of the investigation, FBI special agents and

 the AUSAs assigned to the case sought to wiretap the phone of co-conspirator Rizzo.

 (See ECF No. 23, PageID.792.)

        Investigators alleged that, in addition to providing various legal services to Rizzo

 and his company, Defendant was also, at Rizzo’s behest, providing “free” divorce-

 related legal services (actually underwritten by Rizzo) to Dean Reynolds, then a Clinton

 Township trustee. (ECF No. 21-2, PageID.188.) The government sought to intercept

 any communication between Defendant and Rizzo regarding Reynold’s ongoing divorce

 case. (Id.) The court authorized the interception, but the order included explicit

 requirements that any communication between Rizzo and Defendant “for the purposes

 of obtaining legal advice for himself or Rizzo Services” should be minimized in “real-

 time” by an FBI “Filter Agent.” (Id. at PageID.187.) A “Filter” Agent or “Filter AUSA” is

 one totally independent of the investigation at issue.

        The order also required that the Filter Agent implement “normal spot checking” of

 minimized calls to ensure the contents of the calls had not turned criminal and it

 required that the government provide a Filter AUSA to review the contents of the calls

 for privileged information before transcripts could be turned over to the investigating

 agents. (Id.) As a result, investigators intercepted and recorded several conversations

 involving Defendant Schwartz. (ECF No. 23, PageID.792.)

        Defendant has now been charged, based at least in part on the content of these

 intercepted calls, with “agree[ing] to give thousands of dollars in free legal services to




                                               2
Case 3:19-cr-20451-RHC-RSW ECF No. 40, PageID.1399 Filed 11/19/20 Page 3 of 10




 Dean Reynolds with the intent to influence” Reynold’s votes on township contracts in

 favor of Rizzo’s company. (ECF No. 1, PageID.3.)

        During discovery, the government produced records concerning over 25,000

 communications. (ECF No. 23, PageID.805.) Many of the records, including a transcript

 for a (potentially incriminating) call on January 27, 2016 between Defendant and Rizzo,

 were included in the production. (ECF No. 20-5.) However, Defendant focuses on one

 short, forty-five second call on January 22, 2016 between Rizzo and Defendant. The

 government disclosed that the call in fact took place, but it was minimized in its entirety.

 (ECF No. 20, PageID.68.) As a result, no recording or transcript of the call’s contents

 exists. The government has not disclosed any agent notes regarding the call. Currently

 at issue, is Defendant’s motion to compel further discovery regarding the minimization

 of the January 22nd call. (Id.)

                                        II. STANDARD

        Federal Rule of Criminal Procedure 16 governs the limited circumstances where

 discovery is allowed in criminal cases. Specifically, Rule 16(a)(1)(E) describes the

 disclosures that the government must provide in discovery concerning documents and

 objects. Fed. R. Crim. P. 16(a)(1)(E). Upon the defendant’s request, the government

 must make all documents or objects available that are “within the government’s

 possession, custody, or control and:

       (i) the item is material to preparing the defense;
       (ii) the government intends to use the item in its case-in-chief at trial; or
       (iii) the item was obtained from or belongs to the defendant.” Id.

       “To obtain discovery under Rule 16, a defendant must make a prima facie

 showing of materiality. Neither a general description of the information sought nor



                                               3
Case 3:19-cr-20451-RHC-RSW ECF No. 40, PageID.1400 Filed 11/19/20 Page 4 of 10




 conclusory allegations of materiality suffice; a defendant must present facts which would

 tend to show that the government is in possession of information helpful to the defense.”

 United States v. Popa, 369 F. Supp. 3d 833, 836–37 (N.D. Ohio 2019) (quoting United

 States v. Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990). “In assessing materiality, we

 consider the logical relationship between the information withheld and the issues in the

 case, as well as the importance of the information in light of the evidence as a whole.”

 United States v. Lykins, 428 F. App'x 621, 624 (6th Cir. 2011). Therefore, “information

 which does not counter the government's case or bolster a defense is not material

 ‘merely because the government may be able to use it to rebut a defense position.’” Id.

 (quoting United States v. Stevens, 985 F.2d 1175, 1180 (2d Cir. 1993)). So, to satisfy

 the materiality requirement, “there must be an indication that pre-trial disclosure would

 have enabled the defendant to “alter the quantum of proof in his favor,” not merely that

 a defendant would have been dissuaded from proffering easily impeachable evidence.”

 Id. (citing United States v. Stevens, 985 F.2d 1175, 1180 (2d Cir.1993).)

                                     III. DISCUSSION

        Defendant argues that minimization of the January 22, 2016 call was a (possibly

 intentional) violation of the Wiretap Act, 18 USC § 2518, and that the government’s

 refusal to provide additional discovery amounts to an attempt by the government to

 avoid turning over exculpatory evidence. (Id. at PageID.68-69.) Defendant argues that a

 January 27th call that was recorded and disclosed by the government can be properly

 understood only with context from the earlier one. In hopes of later suppressing the

 January 27th call, Defendant now requests that the court compel the government:

        (1) to produce any documents regarding this minimization decision, (2) to identify
        who the Filter Agent was on January 22, (3) to identify who the Filter AUSA was

                                             4
Case 3:19-cr-20451-RHC-RSW ECF No. 40, PageID.1401 Filed 11/19/20 Page 5 of 10




        on January 22, (4) to identify who was in the room at the time of the alleged
        minimization, (5) to explain why it minimized a relevant and exculpatory
        conversation which discussed the subjects specifically identified as subject to
        interception in the Court's Order, (6) to explain why none of the Court ordered and
        required "spot-checking" occurred during the call, (7) to explain how the Filter
        Agents were educated on what they needed to do to comply with this Court's
        Order, or (8) to explain why Government agents (with full knowledge of the
        conversation) thereafter directed a scripted follow-up [January 27, 2016] call with
        [Defendant] with the express purposes of Rizzo rejecting [Defendant]'s legal
        advice, instructing him to remain silent so that Reynolds wouldn't recuse himself
        and would in fact participate in the upcoming vote. (ECF No. 20, PageID.70-71.)

        The government asserts that the additional discovery sought by the Defendant is

 immaterial to his defense because the Wiretap Act’s minimization requirement “does not

 impose an affirmative interception mandate.” (ECF No. 23, PageID.795.) The

 government argues that (1) over-minimalization is not a cognizable claim under the

 Wiretap Act, which authorizes interception but does not mandate any specific types of

 calls be recorded. (Id. at PageID.767.) Further, it argues that (2) the court’s wiretap

 authorization order “does not impose an [additional] obligation to intercept and record all

 communications subject to interception.” (Id. at PageID.799.) Because it contends the

 information sought could not support a motion to suppress under the Wiretap Act, the

 government concludes that the records sought are immaterial and “not helpful to the

 defense [as] a denied suppression motion is not helpful.” (Id. at PageID.794.)

        The government’s view is largely correct. The Wiretap Act makes wiretapping

 illegal “[e]xcept as otherwise specifically provided in this chapter,” 18 U.S.C. § 2511,

 and the act describes specific procedures that must be followed before law enforcement

 can legally begin “interception of a wire, oral, or electronic communication,” Id. at §

 2518. As the government notes, the statute “authorizes,” but does not require

 interception once a wiretap application is approved by a court. Id. And the statute



                                              5
Case 3:19-cr-20451-RHC-RSW ECF No. 40, PageID.1402 Filed 11/19/20 Page 6 of 10




 provides only three grounds under which “an aggrieved person” may move to suppress

 the contents of a wiretap:

        (i) the communication was unlawfully intercepted;
        (ii) the order of authorization or approval under which it was intercepted is
        insufficient on its face; or
        (iii) the interception was not made in conformity with the order of authorization or
        approval. Id.

        Defendant ultimately seeks to challenge the government’s failure to record the

 January 22nd phone call, but the court does not view a failure to intercept a call under

 these circumstances as an “unlawful[] interception” and therefore further discovery on

 the issue would not be material to a defense.

        It is generally the government’s burden to show proper minimization occurred,

 see United States v. Torres, 908 F.2d 1417, 1423 (9th Cir. 1990), and the point of such

 minimization is to protect an individual’s privacy by preventing the recording of

 “communications not otherwise subject to interception,” 18 U.S.C. § 2518(5). Defendant

 cites no case law in support of his argument that, once a wiretap is in place, the statute

 requires the government to intercept all calls, or all of a certain subset of calls. Indeed,

 as the government points out, law enforcement agencies are free to allocate their not-

 unlimited wiretap monitoring resources as they see fit, and most wiretaps are not

 monitored 24 hours a day. See, e.g., United States v. Mirabal, No. CR 13-01152 WJ,

 2015 WL 13650063, at *3 (D.N.M. Nov. 24, 2015) (noting that it had been 25 years

 since a 24-hour a day wiretap was conducted in Albuquerque despite hundreds of

 instances of more limited monitoring). Unless a wiretap authorization order says

 otherwise, once the interception is authorized, law enforcement is free to listen as

 frequently—or infrequently—as it may think appropriate, as long as it properly minimizes

 any intercepted irrelevant calls.
                                               6
Case 3:19-cr-20451-RHC-RSW ECF No. 40, PageID.1403 Filed 11/19/20 Page 7 of 10




        Consequently, the mere fact the January 22nd call between Rizzo and the

 Defendant was either missed by agents, or noticed but minimized, is not prima facie

 evidence of an unlawful interception.

        Defendant alternatively argues that the complete minimalization of the January

 22nd call evinces that “the interception was not made in conformity with the [court] order

 of authorization or approval.” 18 U.S.C. § 2518 (10). In support, Defendant highlights a

 provision of the wiretap authorization order, which required that a “normal spot-checking

 minimization procedure” be implemented and contends that there is no indication that

 such spot-checking occurred during the January 22nd call. (ECF No. 20, PageID.85

 (citing ECF No. 21-2 PageID.187).) Defendant argues that the apparent lack of spot-

 checking during the January 22nd call shows that the assigned Filter Agent failed to

 follow the terms of the authorizing court order. (Id.) Such spot-checking generally

 involves an agent occasionally opening the line and listening briefly to a call that is

 being monitored but minimized to ensure the topic of conversation has not changed

 from the mundane to something relevant.

        The government responds, noting that the (apparent) lack of spot-checking

 during the January 22nd call does not indicate a lack of compliance with the order

 because an agent was unlikely to have had time to perform even a single spot-check of

 a call of such short duration, only forty-five seconds. (ECF No. 23, PageID.806.) The

 Defendant does not convincingly argue to the contrary, and the court agrees. Assuming




                                              7
Case 3:19-cr-20451-RHC-RSW ECF No. 40, PageID.1404 Filed 11/19/20 Page 8 of 10




 as fact that the filter agent did not spot-check such a short call does not indicate—one

 way or another—whether the wiretap authorizing order was followed. 1

        In his reply brief, the Defendant also argues that “if the Government is given

 permission” to record privileged calls, the order obligates the [g]overment to preserve

 the ‘whole story.’” (ECF No. 25, PageID.825.) Reviewing the order, however, the court

 finds no such general obligation to preserve a “whole record” of calls between Rizzo

 and the Defendant. The language of the order is inherently deferential, requiring only

 that a Filter Agent procedure be utilized “any time the FBI seeks to listen to an

 interception conversation.” (ECF No. 21-2, PageID.187.) In other words, the order did

 not require interception of calls, it only mandated practices that must be followed when

 a call was intercepted before its contents could be turned over to the investigative team.

 Therefore, the government was under no general obligation to intercept and record the

 January 22nd call. 2




 1 While Defendant notes that there are “no recordings of any ‘spot-checked’ portions of
 other monitors calls,” the court sees nothing in the wiretap authorization at issue that
 required a Filter Agent to record the small snippets of calls he heard while spot-
 checking. (See ECF No. 21-2, PageID.187 (requiring only that “the Filter Agent will
 implement normal spot checking minimization procedure”)). In fact, a practice of not
 recording such snippets seems more protective of the privacy rights of the individuals
 involved.
 2 Defendant suggests that if the call was not improperly minimized, the only other

 possible explanation was that “it was intentionally erased/deleted after the fact when the
 [g]overnment realized it undermined its case-in-chief.” (ECF No. 20, PageID.80.)
 Defendant provides no evidentiary support for such a speculative accusation of
 misconduct. Indeed, it seems to the court (per Occam’s Razor) that a simpler and
 therefore more plausible explanation is that such a brief connection, if it were not
 affirmatively minimized, went unrecorded due to a simple technical glitch, human error,
 or because a Filter Agent was unavailable to review the call in real time. (See e.g., ECF
 No. 25-2, PageID.833-34 (noting that an August 17, 2015 call was minimized because
 no Filter Agent was available and that another call was partially missed because the
 Agent was “in the bathroom”).)
                                              8
Case 3:19-cr-20451-RHC-RSW ECF No. 40, PageID.1405 Filed 11/19/20 Page 9 of 10




       Finally, Defendant’s reply brief suggests that Defendant has subsequently

 adopted a new theory supporting his request for information about the January 22nd

 call. Defendant posits that the records he seeks surrounding the January 22nd

 conversation help support a larger theory that the government mostly disregarded the

 restrictions imposed by the wiretap authorization order. (See ECF No. 25, PageID.823.)

       It is true that when the “protective limitations” of a wiretap order are “completely”

 disregarded, suppression of the whole wiretap is appropriate. United States v. George,

 465 F.2d 772, 775 (6th Cir. 1972). In what may be a preview of a forthcoming motion to

 suppress, the Defendant’s reply brief cites 56 recorded calls between Rizzo and his

 other attorneys that Defendant contends demonstrate that the government failed to

 minimize as the court order required. (ECF No. 25, PageID.824.)

       Absent from Defendant’s new line of argument, however, is a sufficient

 demonstration that the information requested in the present motion—detailed records

 surrounding a single forty-five second call that was completely minimized—would “alter

 the quantum of proof” in favor of his broader claim that is largely based on under

 minimization. See Lykins, 428 F.App'x at 624. “Sporadic failure” in following the terms of

 a wiretap authorization order “does not warrant suppressing all intercepts.” United

 States v. Gray, 372 F.Supp.2d 1025, 1046 (N.D. Ohio 2005) (citing United States v.

 Hoffman, 832 F.2d 1299, 1307 (1st Cir. 1987)). One additional mistake—especially a

 non-cognizable one—is unlikely to materially alter the quantum of proof one way or

 another when there are 56 other contested calls to be considered. Therefore, the court

 finds the information regarding a single call would not materially support this broader

 challenge of the government’s wiretap practices.



                                             9
Case 3:19-cr-20451-RHC-RSW ECF No. 40, PageID.1406 Filed 11/19/20 Page 10 of 10




                                                             IV. CONCLUSION

            Defendant requests the government produce discovery about a brief intercepted

 conversation that the government failed to record or otherwise minimized in its entirety.

 The court finds that neither the Wiretap Act nor the authorizing court order required the

 government to record and preserve the call at issue. See 18 U.S.C. § 2518. Because

 the government was not required to record the call in the first place, the evidence

 requested will not alter the quantum of proof in favor of the Defendant. Therefore,

 discovery of the information under Federal Rule of Criminal Procedure 16 is not

 required.

            IT IS ORDERED that Defendant’s “Motion to Compel Production of Discovery”

 (ECF No. 20) is DENIED.

                                                                                   s/Robert H. Cleland              /
                                                                                   ROBERT H. CLELAND
                                                                                   UNITED STATES DISTRICT JUDGE
 Dated: November 19, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, November 19, 2020, by electronic and/or ordinary mail.

                                                                                    s/Lisa Wagner                   /
                                                                                    Case Manager and Deputy Clerk
                                                                                    (810) 292-6522
 S:\Cleland\Cleland\AAB\Opinions and Orders\Criminal\19-20451.SCHWARTZ.MotiontoCompel.TC.AAB.RHC.AAB.2.docx




                                                                           10
